Title: To Benjamin Franklin from John Bondfield, 30 November 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 30 November 1781
I have this day contracted for a small Brig which I shall send off with all diligence to Philadelphia. She will load only about eighty Tons so that I hope to have her at Sea in fifteen Days.
As it is Nessessary on her becoming American property that her papers are conformable I request the favor you will please to transmit me a passport for the said Vessel, (of the same Nature as you was pleased to grant me for our Ships under Date January 1779). I hope to be enabled in the Course of a Month to set on foot other expeditions in the same line and thereby throw in my mite for the publick releif in contributing all in my Power to engage the Merchants of this City to direct their Operations into that Channel.
A Brig arrived at this port that left the Bay of Chesapeak the 27 Octr but as she brought only a repetion of what you received by many other Conveyances defer advising of her arrival. I do not apprehend we are yet at an End of the Operations of the Campain on the Continent should Mons DeGrass have plact his 36 ships of the Line so as to have Cut off Greaves retreat to New York with Genl Clinton & the Troops on board the Fleet New York may change Masters.
With due Respect I have the Honor to be Sir Your most Obedient Humble Servant
John Bondfield

The Brig Named the York Town Capt. James Mark burthen eighty Tons Property John Bondfield
  His Excellency B. Franklin Esqr

  
Addressed: A Son Excellence / Benjamin Franklin Esq / Ministre plenipotentre des Etats / Unies de L’Amerique / Paris
Notation: J. Bondfield Novr 30. 81
